Citation Nr: 0012168	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of chicken 
pox, claimed as a skin condition on the abdomen, back, arms, 
chest and genitalia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The appellant had active service from June 1953 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision, in which the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for 
chicken pox, claimed as a skin condition on abdomen, back, 
arms, chest and genitalia area.

FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
establish a causal relationship between the appellant's 
current skin disorder(s) and his active service, to include 
his in- service treatment for urticaria and chicken pox.

2.  The appellant's claim for service connection for 
residuals of chicken pox, claimed as a skin condition on the 
abdomen, back, arms, chest and genitalia, is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of chicken pox, claimed as a skin condition on the abdomen, 
back, arms, chest and genitalia, is not well grounded, and 
there is no further duty to assist the appellant in the 
completion of his application.  38 U.S.C.A. §§ 5103(a) and 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he manifests a skin 
disorder which was incurred or aggravated during service.  
According to his April 1997 testimony before the RO as well 
as his various statements of record, he recalled being 
treated for small pox, instead of chicken pox, during service 
which left scars from the blisters.  He next recalled that, 
approximately two months later, he underwent a full- body 
fumigation with DDT due to crab- lice.  Thereafter, he 
experienced a recurrent skin disorder, described as reddened 
skin and itchy blisters, of the abdomen, genitals, back, arms 
and chest.  He believes that his exposure to DDT resulted in 
his current skin disorder.  He denied entering service with 
any pre- existing skin disorders.  Over the years, his skin 
disorder had been treated with ointments, injection and 
pills, and generally was aggravated by exposure to chemicals.  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he must present a claim which is not inherently implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to his claim.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well grounded claim 
for service connection requires evidence of 1) a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

The appellant's enlistment examination, dated in April 1953, 
revealed diagnoses of mild pyodermatitis on the abdomen and 
genitalia as well as moderate scabies.  He was treated for 
generalized urticaria, allergen undetermined, in July 1953.  
On March 10, 1954, he presented to sick call with complaint 
of an itching rash.  At that time, physical examination 
revealed a maculo- papular rash on the head, neck, trunk and 
extremities.  He was hospitalized for treatment of chicken 
pox, and was returned to full duty on March 22, 1954.  His 
separation examination, dated in May 1955, noted a well 
healed scar over the left wrist but otherwise indicated a 
"normal" clinical evaluation of the skin.

Post- service, VA clinical records revealed notations of 
"clear" skin in August 1955 and January 1956.  He was first 
seen with complaint of itching on the hands and back by VA, 
Dr. Ramon A. Ramirez and Dr. Manuel Roche in November 1994.  
Dr. Roche indicated a diagnosis of "atypical dermatitis."  
In January 1995, he was given a diagnosis of pruritis by VA, 
and Dr. Ramirez noted an impression of "probable" "work 
related skin rash."  He was seen by dermatologist Neville 
Pereyo, M.D., in February 1995 for urticarial like lesions of 
the neck, hands and trunk.  At this time, he reported recent 
contact with chemical substances.  In May 1995, his 
generalized pruritic condition over the body was diagnosed as 
neurodermatitis by VA.  Subsequent VA treatment records, 
noting hyperemic papules of the lower extremities and trunk, 
indicated impressions of "suspecting neurodermatitis - 
folliculitis," "probable neurodermatitis" and "probable 
contact dermatitis/neurodermatitis."

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which he 
is seeking benefits.  Review of the private and VA clinical 
records do reveal current skin disorder(s) variously 
diagnosed as pruritis, atypical dermatitis, neurodermatitis, 
folliculitis and/or contact dermatitis.  Thus, he has 
satisfied the first- prong of the Caluza requirements by 
presenting competent medical evidence of a current 
disability.

The second Caluza requirement requires evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates.  
Service medical records do show in- service treatment for 
generalized urticaria in July 1953 and chicken pox in March 
1954.  There was also diagnoses of mild pyodermatitis and 
moderate scabies upon induction.  As such, he has also 
satisfied the second- prong of the Caluza requirements by 
presenting competent evidence of incurrence or aggravation of 
a disease or injury in service.

Nonetheless, upon review of the pertinent evidence, the Board 
finds that the appellant's claim of service connection for 
residuals of chicken pox, to include a skin condition on the 
abdomen, back, arms, chest and genitalia, is not well 
grounded as he has failed to satisfy the third Caluza 
requirement.  In this respect, the record shows that he was 
separated from service with a "normal" clinical evaluation 
of the skin.  Post- service, there are notations of "clear" 
skin in 1955 and 1956.  He first received treatment for a 
rash on the hands and back in November 1994.  He has alleged 
continuity of symptomatology since his separation from 
service.  See Arms v. West, 12 Vet.App. 188, 198 (1999) (lay 
statements may be competent to identify the existence of an 
observable skin disorder).  However, there is no medical 
evidence of a causal relationship between his current skin 
disorder(s) and his active service, to include his in- 
service treatment for urticaria and chicken pox.

In this case, the appellant has alleged that his current skin 
disorder is a manifestation of residual disability associated 
with his in- service treatment for chicken pox.  
Additionally, he has opined of a causal relationship between 
his current skin disorder and his claimed exposure to DDT in 
service.  However, as a lay person, he is not competent to 
speak to matters involving medical causation or etiology.  
Espiritu, 2 Vet.App. 492 (1992).  A well grounded claim for 
service connection requires more than his bare allegations 
relating his in- service symptomatology to a medical 
diagnosis rendered many years thereafter.  Arms, 12 Vet.App. 
188, 198 (1999) (medical nexus evidence required for 
connection of a current medical diagnosis of a skin disorder 
and in- service symptomatology).  In the absence of such a 
nexus opinion, the Board must deny his claim for service 
connection as not well grounded.  See Edenfield v. Brown, 8 
Vet.App. 384 (1996) (en banc) (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).



ORDER

The claim for service connection for residuals of chicken 
pox, claimed as a skin condition on the abdomen, back, arms, 
chest and genitalia, is denied as not well grounded.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

